Citation Nr: 0731990	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  04-41 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Navy 
from June 1976 to August 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which, in part, denied service 
connection for a low back condition.  The RO in Louisville, 
Kentucky currently has original jurisdiction over the 
veteran's claim.

The veteran was scheduled to appear for a hearing with a 
Veterans Law Judge (VLJ) in August 2007.  However, he failed 
to report for the hearing, he has provided no explanation for 
his failure to report, and he has not since requested that 
the hearing be rescheduled.  His hearing request, therefore, 
is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) 
(2006).

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Issues not on appeal

In the above mentioned May 2003 rating decision, the RO 
denied the veteran's claims of entitlement to service 
connection for a head injury and temporary right sided 
paralysis and also determined that new and material evidence 
had not been submitted to reopen a previously denied claim of 
entitlement to service connection for blackouts.  The veteran 
timely perfected an appeal as to these issues.  

In a January 2007 Louisville RO rating decision, the veteran 
was granted service connection for migraine headaches with 
blackouts (which also encompassed the claimed temporary 
right-sided paralysis); a 50 percent disability was 
established effective April 2002.  To the Board's knowledge, 
the veteran has not disagreed with the assigned rating or 
effective date.  This matter has accordingly been resolved.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of 'downstream' issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].

REMAND

The veteran is seeking entitlement to service connection for 
a low back disability.  After having carefully considered the 
matter, and for reasons expressed immediately below, the 
Board believes that this issue must be remanded for further 
evidentiary development.  

In order to establish service connection for a lower back 
disability there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In this case, the evidence of record contains a current 
diagnosis of degenerative disk disease of the lumbar spine.  
See a March 2005 VA examination report.  Further, the 
veteran's service medical records indicate that he complained 
of lower back pain in June 1978.  Under these circumstances, 
a medical nexus opinion must be obtained.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) [where there is evidence of 
record satisfying the first two requirements for service 
connection (current disability and in-service disease or 
injury), but no competent medical evidence addressing the 
third requirement (a nexus between the current disability and 
active service), VA must obtain a medical nexus opinion]; see 
also 38 C.F.R. § 3.159(c)(4) (2006) [a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim]. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1. VBA should arrange for a physician to 
review the veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to whether the veteran's 
current low back disability is related to 
his military service.  If the reviewing 
physician finds that physical examination 
of the veteran and/or diagnostic testing 
is necessary, such should be accomplished.  
A report should be prepared and associated 
with the veteran's VA claims folder.

2.  VBA should then readjudicate the 
veteran's claim of entitlement to service 
connection for a lower back disability.  If 
the benefits sought on appeal remain 
denied, VBA should provide the veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

